946 F.2d 1330
UNITED STATES of America, Appellee,v.Tommie McDILE, Appellant.
No. 91-1131.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 9, 1991.Decided Sept. 26, 1991.Rehearing Denied Nov. 8, 1991.

Doris Gregory Black, St. Louis, Mo., argued, for appellant.
Dean R. Hoag, St. Louis, Mo., argued (Stephen B. Higgins, on brief), for appellee.
Before McMILLIAN, FAGG and WOLLMAN, Circuit Judges.
WOLLMAN, Circuit Judge.


1
Tommie McDile appeals his conviction and sentence for violations of 21 U.S.C. § 841(a)(1) and (b)(1)(C) and 18 U.S.C. § 924(c)(1).   We affirm.

I.

2
McDile was charged with three counts of possessing cocaine with intent to distribute and three counts of possessing a firearm during these offenses.   A jury found McDile guilty on all six counts;  the government dismissed two counts before sentencing.   His sentence totaled 211 months' imprisonment.

II.

3
McDile raises several issues on appeal.   He contends that use of the drug equivalency table of the Sentencing Guidelines has no rational basis and that use of the drug equivalency table results in disparate treatment of black and white persons, violating the Fourteenth Amendment;  that the district court1 erred in admitting certain evidence seized from his car, in not excusing a juror for cause, and in denying his motion for mistrial;  that there was insufficient evidence to show that he knowingly possessed cocaine;  and that the district court erred in increasing his offense level for obstruction of justice.


4
We reject McDile's constitutional claims because neither was raised with the district court.   In addition, we recently rejected these claims in United States v. House, 939 F.2d 659, 664 (8th Cir.1991) ("statute does not impermissibly differentiate between individuals convicted of offenses involving cocaine base and those involving cocaine in other forms"), and in United States v. Johnson, 944 F.2d 396, 404 n. 7 (8th Cir.1991);  see also United States v. Buckner, 894 F.2d 975, 980 (8th Cir.1990) (rejecting similar claim based on due process grounds).


5
We find no merit in McDile's other claims.   Accordingly, we affirm the conviction and sentence.


6
We thank appointed counsel for her work in this appeal.



1
 The Honorable Edward J. Filippine, Chief Judge, United States District Court for the Eastern District of Missouri